DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motions of movement in the two axes, the tilt, the pan, and the perpendicular axes or what is considered the axes as seen in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qui, “A Robotic Holder of Transcranial Doppler Probe for CBFV Auto-Searching”, IEEE, 2013; as supplied by applicant in IDS filed 7/23/2018. (Reference H30)

Regarding claim 1, Qui teaches: A headset mountable on a head (Fig. 1; specifically the probe holder in contact with the head of a subject and thus considered a headset and V. Conclusion, p. 1289; specifically that it can be deigned to be worn on the head), the (Fig. 1; specifically the probe in the probe holder and abstract that this is with a TCD probe) for emitting energy into the head (abstract; specifically that the ultrasound can be a TCD); a support structure coupled to the probe (Fig. 1; specifically the probe holder), the support structure comprising translation actuators configured to translate the probe along two axes parallel to a surface of the head (Fig. 6; specifically showing the trajectory of the probe which moves in the x and y direction and page 1286; speicifcally “three servos and one DC motor”) at least a perpendicular translation actuator configured to translate the probe along a perpendicular axis, wherein the perpendicular axes is perpendicular to the two axes (page 1285; C. the design of pressure adjustment; specifically where the probe I moved by a spring in order to move it toward and away from patients head which is perpendicular to the sliding motions of Fig. 6 – see Fig. 13 for movement in cm) at least one rotation actuator configured to rotate the probe about a tilt axis and about a pan axis (Fig. 9; specifically the two rotations designated by the two curved arrows and page 1287, C. Angle adjustment the two swing parts for rotating about two axes) wherein the tilt axis is orthogonal to the perpendicular axis, the pan axis is orthogonal to the perpendicular axis (these are perpendicular to the movement that is up and down as they are along x y direction versus z direction of the up and down perpendicular axis), and the two axes, the perpendicular axis, the tilt axis, and the pan axis are different axis. (Fig. 9 and Fig. 11-12; show rotations about different axes even if in same plane). 
Qui does not teach explicitly that the robotic probe is actually attached to the head and mounted.  However, Qui states in its conclusion that it would capable of making this into a wearable headset as it would be needed to be arranged this way for the medical setting. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the robotic head probe as seen in Qui to be a wearable headset as stated in Qui’s conclusion.  The motivation to do so would be to have an apparatus for clinical use as seen in Qui’s conclusion, page 1289.

(Fig. 6 (b) and Fig. 9 and Fig. 11-13 show the five degrees of freedom, the movement in plane over two axes, the rotations, and the pressure or perpendicular movement which makes 5 degrees of freedom).

Regarding claim 21, Qui teaches: the at least one rotation actuator configured to rotate the probe about the tilt axis and about the pan axis comprises a first rotation actuator configured to rotate the probe about the tilt axis and a second rotation actuator configured to rotate the probe about the pan axis (Page 1287; specifically two cross swing parts and page 1286; specifically the three servo and one DC motor).

Regarding claim 22, Qui teaches: wherein the first rotation actuator comprises a first motor mounted on the support structure (Fig. 3; specifically the two different servo); and the second rotation actuator comprises a second motor mounted on the support structure (Fig. 3; specifically the two different servo).

Regarding claim 23, Qui teaches: wherein the pan axis, the tilt axis, and the perpendicular axis are orthogonal to each other (Figs. 9 and 11-13; as the perpendicular axis is going toward and way from the subject via a spring and the tilt and pan axes are rotating along the x and y plane and the perpendicular axis is seen as a z axis they are orthogonal).

Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The specific location of dampeners and stiffness of materials is seen as not obvious as it would be putting dampeners in specific locations that were not needed or even used in the base reference.  As the base reference uses aluminum, it would not be obvious to change the material as the aluminum is being used for a reason. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOANNE M HOFFMAN/            Primary Examiner, Art Unit 3793